Opinion by
Oliver, C. J.
The record disclosed that prior to entry the purchaser requested the petitioner herein, who is a customhouse broker, to make entry of the merchandise. In an endeavor to ascertain the correct value of the merchandise, the broker questioned the purchaser and was informed that the entered value was the correct price paid for the goods. It further appeared that prior to entry the broker informed the purchaser that she had made entry of certain other machinery, which she believed to be similar to that imported, at a price higher than that given for the involved merchandise. The purchaser explained the difference in price by stating that possibly the machine covered by *225the other entry was built differently and that his machine did not have a hydraulic pump, which was to be purchased in this country. On the record presented it was held that the petitioner acted without intent to conceal or misrepresent the facts or to defraud the revenue of the United States or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.
Cole, J., concurring.